Exhibit 10.33d

Bank of America

AMENDMENT

This Amendment (the "Amendment"), dated as of September 21, 2020, is between
Bank of America, N.A., a national banking association (the "Bank") and Middlesex
Water Company, a New Jersey corporation, and its subsidiaries, Tidewater
Utilities, Inc., a Delaware corporation, White Marsh Environmental Systems,
Inc., a Delaware corporation, Pinelands Water Company, a New Jersey corporation,
Pinelands Wastewater Company, a New Jersey corporation, Utility Service
Affiliates, Inc., a New Jersey corporation, Utility Service Affiliates (Perth
Amboy) Inc., a New Jersey corporation, and Tidewater Environmental Services,
Inc., a Delaware corporation, as joint and several co-borrowers (parent and
subsidiary corporations individually and collectively referred to herein as
"Borrower").

RECITALS

A. The Bank and the Borrower entered into a certain Letter Agreement ("Letter
Agreement") and Master Promissory Note ("Note"), each dated September 25, 2015,
evidencing an uncommitted line of credit in the maximum amount of Twenty Eight
Million Dollars ($28,000,000), increased by Amendment dated as of September 19,
2017 to maximum amount Forty Million Dollars ($40,000,000); and increased by
Amendment dated as of September 23, 2019 to maximum amount of Sixty Million
Dollars ($60,000,000) (The Letter Agreement and the Note as amended and extended
from time to time are referred to herein as the "Loan Documents").

B. The Bank and the Borrower desire to amend the Loan Documents to extend the
Expiration Date and to address other changes to the Loan Documents.

AGREEMENT

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meaning given to them in the Loan Documents.

2. Amendments.

(a) The Letter Agreement is hereby amended as follows:

(i) "September 18, 2020" is hereby substituted for "December 17, 2020" in the
section entitled "Expiration Date" on page one of the Letter Agreement.

(b) The Note is hereby amended as follows:

(i) "September 18, 2020" in subsection (b) of the second paragraph of the Note
is hereby deleted and "December 17, 2020" is substituted in its place.

3. Representations and Warranties. When the Borrower signs this Amendment, the
Borrower represents and warrants to the Bank that: (a) there is no event which
is, or with notice or lapse of time or both would be, a Notice Event under the
Loan Documents, (b) this Amendment does not conflict with any law, agreement, or
obligation by which the Borrower is bound, (c) this Amendment is within the
Borrower's powers, has been duly authorized, and does not conflict with any of
the Borrower's organizational papers, and (d) representations and warranties set
forth in the Note are confirmed as of the date hereof.



--------------------------------------------------------------------------------



4. Effect of Amendment. This Amendment is effective as of September 18, 2020.
Except as provided in this Amendment, all of the terms and conditions of the
Loan Documents shall remain in full force and effect.

5. Counterparts. This Amendment may be executed in counterparts, each of which
when so executed shall be deemed an original, but all such counterparts together
shall constitute but one and the same instrument.

6. FINAL AGREEMENT. BY SIGNING THIS DOCUMENT, EACH PARTY REPRESENTS AND AGREES
THAT: (A) THIS DOCUMENT REPRESENTS THE FINAL AGREEMENT BETWEEN PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF, (B) THERE ARE NO UNWRITTEN ORAL AGREEMENTS
BETWEEN THE PARTIES, AND (C) THIS DOCUMENT MAY NOT BE CONTRADICTED BY EVIDENCE
OF ANY PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS
OF THE PARTIES.

The parties executed this Amendment as of the date stated at the beginning of
this Amendment, intending to create an instrument executed under seal.



BANK OF AMERICA, N.A.



 



By: /s/ Dilcia P. Hill



Name: Dilcia P. Hill



Title: Senior Vice President



Acknowledged and Agreed:

 

 



Middlesex Water Company



By: /s/ A. Bruce O’Connor



Name/Title: A. Bruce O’Connor, Sr. VP,Treasurer & CFO



 



Tidewater Utilities, Inc.



By: /s/ A. Bruce O’Connor



Name/Title: A. Bruce O’Connor, President



 



White March Environmental Systems, Inc.



By: /s/ A. Bruce O’Connor



Name/Title: A. Bruce O’Connor, President



 



Pinelands Wastewater Company



By: /s/ A. Bruce O’Connor



Name/Title: A. Bruce O’Connor, VP & Treasurer



 



Utility Service Affiliates, Inc.



By: /s/ A. Bruce O’Connor



Name/Title: A. Bruce O’Connor, Treasurer



 



Utility Service Affiliates (Perth Amboy) Inc.



By: /s/ A. Bruce O’Connor



Name/Title: A. Bruce O’Connor, VP & Treasurer



 



Tidewater Environmental Services, Inc.



By: /s/ A. Bruce O’Connor



Name/Title: A. Bruce O’Connor, President



--------------------------------------------------------------------------------